internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------------ --------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc fip b2 plr-101180-10 date february ty ------- legend taxpayer -------------------------------------------------- trust ------------------------------------------------------ ------------------------------------------------------------ subsidiary state ----------------------------- ------------ entity form -------------------------- date country -------- ---------------------- dear ------------- this is in response to your letter dated date requesting a ruling that income earned from a fund’s investment in its wholly-owned subsidiary which is a plr-101180-10 controlled_foreign_corporation cfc constitutes qualifying_income under sec_851 of the internal_revenue_code as amended the code facts taxpayer is organized as a series of trust a statutory trust organized under the laws of state trust is registered as an open-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act taxpayer represents that it qualifies as a regulated_investment_company ric under sec_851 of the code taxpayer has a fiscal_year ending on date and uses the accrual_method as its overall_method_of_accounting taxpayer has a wholly-owned subsidiary subsidiary subsidiary is incorporated as an entity form under the laws of country which provides limited_liability for all holders of shares a shareholder’s liability is limited to the amount if any unpaid with respect to the shares acquired by the shareholder subsidiary will file an election on form_8832 to be taxed as a corporation pursuant to sec_301_7701-3 of the income_tax regulations subsidiary is not registered as an investment_company under the act subsidiary will however comply with the requirements of section f of the act investment_company act release no and related security and exchange commission guidance pertaining to asset coverage with respect to transactions in commodity futures and other transactions in derivatives taxpayer will invest a portion of its assets in subsidiary subject_to the asset diversification limitations set forth in sec_851 of the code subsidiary is expected to invest in commodities and commodities-related instruments but may also invest in other_securities debt or hold cash while it is expected that all of subsidiary’s income will be subpart_f_income taxpayer may also receive income from subsidiary that is not properly characterized as subpart_f_income law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as- dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of as amended or foreign_currencies or other income including but not plr-101180-10 limited to gains from options futures or forward contracts derived with respect to the ric's business of investing in such stock securities or currencies in addition the flush language of sec_851 of the code provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there is a distribution out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a controlled_foreign_corporation as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation's taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total combined voting power of all classes of voting_stock of a foreign_corporation taxpayer has represented that it will own percent of the voting power of the stock of subsidiary taxpayer is a united_states_person based on taxpayer’s representations subsidiary will qualify as a cfc under these provisions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of this corporation and who owns stock in this corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the sum of the shareholder's pro_rata share of the cfc's subpart_f_income for the taxable_year sec_952 of the code defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities sec_954 also defines personal_holding_company_income to include the excess of gains over losses from transactions including futures forward and similar transactions in any commodities sec_954 does not apply to gains and losses which i arise out of commodity hedging_transactions as defined in sec_954 ii are active business gains or losses from the sale of commodities or iii are foreign_currency gains or losses as defined in sec_988 attributable to any sec_988 transactions subsidiary’s income from its investments in commodities and commodity-linked instruments may generate subpart_f_income taxpayer therefore represents that it will plr-101180-10 include in income subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 conclusion based on the facts as represented we rule that subpart_f_income of subsidiary that is attributable to taxpayer is income derived with respect to taxpayer’s business of investing in the stock of subsidiary and thus constitutes qualifying_income under sec_851 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding whether taxpayer qualifies as a ric under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions products
